Mr. Justice Smith delivered the opinion of the court. This action was brought by the appellees against The New Fowler Dry Goods Comapny, a corporation, and John Worthington, appellant, upon a promissory note executed in Kansas City, Missouri, payable to the order of appellees February 1, 1908. Before the delivery of the note appellant guaranteed payment thereof, and wrote his name on the back of the note as evidence of his contract. The note was not paid at maturity, and this action was brought to recover the amount due thereon. Before trial the action was dismissed as to the Dry Goods Company. On the trial the plaintiffs proved the execution and guarantee of the note and the consideration therefor and the amount due thereon, and offered the note and guarantee in evidence. Appellant offered no evidence on the trial. The court instructed the jury to find the issues for the plaintiffs and assess their damages at $956.23, the amount shown by the evidence to be due on the note. Upon the verdict so returned the judgment was entered from which this appeal is prosecuted. We find no merit in this appeal. It was competent to show by parol the character of appellant’s contract with reference to the note. Kingman & Co. v. Cornell T. U. & B. Co., 150 Mo. 282. It has been the settled law of this state for a long period of time that a person who is not a party to a promissory note which is to become a valid obligation against the maker upon its delivery to the payee, by writing his name upon the back of the note, is presumed to assent to the obligation of a guarantor. This presumption was supported in this case by positive and undisputed evidence. Apellant was not entitled to notice of protest and dishonor, and was not discharged by reason of insufficient presentment for payment, protest and notice of dishonor. The judgment of the trial court is just, and it is affirmed. Affirmed.